ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Trade West Construction, Inc.                )      ASBCA No. 59488
                                             )
Under Contract No. W9128A-12-C-0026          )

APPEARANCES FOR THE APPELLANT:                      Karl Dix, Jr., Esq.
                                                    Jonathan R. Mayo, Esq.
                                                     Smith, Currie & Hancock LLP
                                                     Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Robyn U. Au, Esq.
                                                    Jonathan A. Swanson, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District,
                                                      Honolulu

               OPINION BY ADMINISTRATIVE JUDGE PEACOCK

       The Board issued an Opinion in this appeal on 19 February 2015. By letter
dated 12 March 2015, the parties notified the Board that they wish to apply for
payment from the Judgment Fund of a lesser amount than originally anticipated.
Accordingly, the Board hereby vacates its 19 February 2015 Opinion and issues this
Opinion in its place.

       Pursuant to a mediation conducted by the Board, the parties have settled the
appeal. The parties have entered into a settlement agreement and have jointly
requested that the Board enter judgment in the above-referenced appeal.

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$1,225,000.00. The Corps of Engineers has paid $400,000.00 to Trade West
Construction, Inc., and will pay an additional $300,000.00 by 31March2015.
The remaining balance ($525,000.00) will be submitted for payment from the
Judgment Fund. This amount is inclusive of interest. No further interest shall be paid.

       Dated: 16 March 2015



                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

I concur                                        I concur




~~··-RI-CHA--RD-S_H_A_C_K-LE_F_O_RD                                         _ _ __
Administrative Judge                            Administrative Judge
Acting Chairman                                 Vice Chairman
Armed Services Board                            Armed Services Board
of Contract Appeals                             of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 59488, Appeal of Trade
West Construction, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                           2